Case: 20-20403     Document: 00515892844         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        June 9, 2021
                                  No. 20-20403                        Lyle W. Cayce
                                                                           Clerk

   Robert G. Arwady; Samuelia D. Arwady,

                                                           Plaintiffs—Appellants,

                                       versus

   Tommy Ho; Jane Doe Ho; United States of America,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-3195


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Robert and Samuelia Arwady appeal the dismissal of their Fourth
   Amendment false-arrest claim against Tommy Ho and their Federal Tort
   Claims Act negligence claim against the United States. Because Mr. and
   Mrs. Arwady fail to state a false-arrest claim, and because the United States
   has sovereign immunity on their negligence claim, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20403      Document: 00515892844          Page: 2     Date Filed: 06/09/2021




                                    No. 20-20403


                                          I.
          Until 2006, Robert Arwady sold firearms through his business
   Arwady Hand Truck Sales, a federally licensed firearms dealer. The Bureau
   of Alcohol, Tobacco, Firearms and Explosives revoked Arwady Hand Truck
   Sales’s license in 2006. In 2007, Mr. Arwady transferred the remaining
   inventory of firearms to himself. Mr. Arwady then began selling those
   firearms by arranging deals for each sale through other federally licensed
   firearms dealers. Mr. Arwady would transfer his firearm to a dealer, and the
   dealer would then sell the firearm to the ultimate buyer.
          In 2009, ATF began investigating Mr. Arwady for these sales. It
   attempted to purchase a firearm directly from him through a controlled
   purchase by an undercover officer. Mr. Arwady refused to sell directly to the
   undercover officer.
          Tommy Ho, an agent for ATF, obtained a search warrant from
   Magistrate Judge Calvin Botley. When agents executed the warrant, they
   recovered business records and 165 firearms.
          At some point after the seizure, the government initiated a civil
   forfeiture case against those firearms. The district court ultimately dismissed
   the case in October 2012 because it had “been pending for almost three
   years,” and “because the government intend[ed] to seek an indictment that
   would include forfeiture counts identical to the civil forfeiture claims in this
   action.” Order, United States v. 165 Firearms, No. 4:09-CV-3622 (S.D. Tex.
   Oct. 5, 2012), ECF No. 63.
          On February 27, 2014, a grand jury indicted Mr. Arwady on eight
   counts related to the sales of firearms he conducted after Arwady Hand
   Truck Sales lost its license. United States Marshals arrested Mr. Arwady on
   March 6, 2014. Mr. Arwady pleaded not guilty to a superseding indictment.




                                          2
Case: 20-20403       Document: 00515892844             Page: 3     Date Filed: 06/09/2021




                                       No. 20-20403


   The United States subsequently dismissed six of the counts. Mr. Arwady
   was found not guilty on the remaining two counts on October 21, 2015.
          In two installments over the next five months, the government
   returned 160 of the 165 firearms it had seized from Mr. Arwady. Many of the
   firearms were damaged or missing parts and accessories. The firearms that
   had been “new in the box” had been removed from their original boxes.
          Mr. and Mrs. Arwady filed a pro se civil complaint against Agent Ho
   and the United States. 1 After Mr. and Mrs. Arwady obtained counsel, they
   amended their complaint, asserting Fourth Amendment claims against Agent
   Ho and various Federal Tort Claims Act claims against the United States.
   The district court dismissed Mr. and Mrs. Arwady’s amended complaint,
   concluding that the Fourth Amendment and most of the Federal Tort Claims
   Act claims were time-barred. The district court also concluded that Mr. and
   Mrs. Arwady failed to state a claim against the United States for damage to
   Mr. Arwady’s firearms, but it allowed Mr. and Mrs. Arwady to amend their
   complaint once more as to that claim only.
          Mr. and Mrs. Arwady filed a second amended complaint naming only
   the United States as a defendant and stating a single Federal Tort Claims Act
   claim for negligence in storing and handling Mr. Arwady’s firearms. The
   district court dismissed that claim as barred by sovereign immunity. The
   district court also reconsidered its basis for dismissing Mr. and Mrs.
   Arwady’s Fourth Amendment claims, but once more dismissed the claims as
   time-barred.




          1
            The complaint also named a Jane Doe Ho, who was alleged to be the unidentified
   wife of Agent Ho. The Jane Doe was never identified.




                                             3
Case: 20-20403        Document: 00515892844              Page: 4       Date Filed: 06/09/2021




                                         No. 20-20403


                                               II.
           Mr. and Mrs. Arwady timely appealed the districts court’s 12(b)(6)
   dismissal of: (1) their Fourth Amendment claim for the false arrest of Mr.
   Arwady against Agent Ho; and (2) their Federal Tort Claims Act claim
   against the United States for negligently damaging Mr. Arwady’s firearms.
   See Fed. R. Civ. P. 12(b)(6). We review orders to dismiss for failure to state
   a claim de novo. Arnold v. Williams, 979 F.3d 262, 266 (5th Cir. 2020).
                                               A.
           As to the Fourth Amendment false-arrest claim, both parties agree
   that the district court erred by dismissing it as time-barred. Because the
   statute of limitations would otherwise have expired on a Saturday, Mr. and
   Mrs. Arwady’s complaint was timely filed on the subsequent Monday. Fed.
   R. Civ. P. 6(a)(1)(C). Nevertheless, because it is clear from the face of Mr.
   and Mrs. Arwady’s complaint that they failed to state a claim, we affirm
   dismissal on that ground. 2 See Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 208
   (5th Cir. 2009); T. B. by and through Bell v. N.W. Indep. Sch. Dist., 980 F.3d
   1047, 1050 n.2 (5th Cir. 2020) (“[W]e may ‘affirm the district court’s
   judgment on any grounds supported by the record.’” (quoting United States
   ex rel. Farmer v. City of Houston, 523 F.3d 333, 338 n.8 (5th Cir. 2008))).
           In their false-arrest claim, Mr. and Mrs. Arwady allege that Agent Ho
   omitted key statements from his application for a search warrant in 2009



           2
             After the district court allowed Mr. and Mrs. Arwady to file a second amended
   complaint to restate their negligence claim against the United States, they did not reassert
   their Fourth Amendment claims or even name Agent Ho as a defendant. Thus, there is a
   real question whether there is any live Fourth Amendment claim remaining at this point in
   the proceedings. See Bosarge v. Mississippi Bureau of Narcotics, 796 F.3d 435, 440 (5th Cir.
   2015) (citing King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994)). Regardless of the answer to
   that question, we affirm the dismissal for the reasons stated herein.




                                                4
Case: 20-20403      Document: 00515892844          Page: 5   Date Filed: 06/09/2021




                                    No. 20-20403


   leading to Mr. Arwady’s arrest by U.S. Marshals in 2014. Mr. and Mrs.
   Arwady’s complaint does not address the five-year gap between Agent Ho’s
   alleged omission and Mr. Arwady’s arrest. Further, Mr. and Mrs. Arwady
   acknowledge in their complaint that the search warrant was approved by a
   magistrate judge. Mr. and Mrs. Arwady cannot overcome our precedent
   compelling the conclusion that “facts supporting [Arwady’s] arrest [we]re
   placed before an independent intermediary”—the magistrate judge
   authorizing the initial search—“break[ing] [any] chain of causation for false
   arrest” traceable to Agent Ho. McLin v. Ard, 866 F.3d 682, 689 (5th Cir.
   2017) (quoting Deville v. Marcantel, 567 F.3d 156, 170 (5th Cir. 2009)).
   Moreover, despite Mr. and Mrs. Arwady’s contention that Bivens v. Six
   Unknown Named Agents, 403 U.S. 388 (1971), authorizes their claim against
   agent Ho, we have already rejected the proposition that Bivens authorizes
   carte blanche Fourth Amendment claims for “seizures without legal process
   [or] . . . with wrongful legal process.” Cantú v. Moody, 933 F.3d 414, 423 (5th
   Cir. 2019), cert. denied. 141 S. Ct. 112 (2020). Mr. and Mrs. Arwady’s
   allegations against Agent Ho simply do not “state a claim upon which relief
   can be granted.” See Fed. R. Civ. P. 12(b)(6).
                                         B.
          Mr. and Mrs. Arwady’s remaining Federal Tort Claims Act claim
   against the United States fares no better. The Act waives the United States’
   sovereign immunity for specified claims. 28 U.S.C. § 1346(b)(1). It does not,
   however, waive sovereign immunity for claims relating to “the detention of
   any goods” by any “law enforcement officer” unless one of four conditions
   is met, including that “the property was seized for the purpose of forfeiture
   under any provision of Federal law providing for the forfeiture of property




                                         5
Case: 20-20403        Document: 00515892844              Page: 6      Date Filed: 06/09/2021




                                         No. 20-20403


   other than as a sentence imposed upon conviction of a criminal offense.” 3 Id.
   § 2680(c)(1).
           Here, officers from ATF retained 165 of Mr. Arwady’s firearms. See
   id. § 2680(c). Those firearms were seized according to a search warrant
   issued by a magistrate judge in connection with the investigation of a possible
   violation of the federal Gun Control Act. See 18 U.S.C. §§ 921–31. Mr. and
   Mrs. Arwady include both the search warrant and the investigation in their
   amended and second amended complaints.
           Despite the search warrant and investigation, Mr. and Mrs. Arwady
   allege that “[t]he firearms were seized for civil forfeiture.” “While the court
   must accept the facts in the complaint as true, it will ‘not accept as true
   conclusory      allegations,     unwarranted       factual     inferences,     or    legal
   conclusions.’” Arnold, 979 F.3d at 266 (quoting Gentilello v. Rege, 627 F.3d
   540, 544 (5th Cir. 2010)). In a conclusory allegation, Mr. and Mrs. Arwady
   ask us to overlook both the search warrant and the criminal investigation that
   were the reasons for the seizure of Mr. Arwady’s firearms and instead accept
   that the seizure was really “for the purpose of forfeiture.” Although Mr. and
   Mrs. Arwady point to a subsequent civil forfeiture action against the firearms,
   they do not allege how this after-the-fact civil action was the purpose of the
   seizure. This is true whether forfeiture must be the sole purpose or merely
   one of the purposes of the seizure to satisfy § 2680(c)(1). Mr. and Mrs.
   Arwady urge us to adopt the latter interpretation of the statute, while the
   government urges us to adopt the former, citing to four of our sister circuits
   for support. 4 We need not reach this question of statutory interpretation


           3
             Mr. and Mrs. Arwady have not argued that any of the other four conditions is
   relevant to their claim.
           4
             See Foster v. United States, 522 F.3d 1071, 1075 (9th Cir. 2008); Smoke Shop,
   L.L.C. v. United States, 761 F.3d 779, 786 (7th Cir. 2014); Shigemura v. United States, 504




                                               6
Case: 20-20403         Document: 00515892844             Page: 7    Date Filed: 06/09/2021




                                          No. 20-20403


   because, as explained above, Mr. and Mrs. Arwady have not plausibly alleged
   how the forfeiture action was even one of the purposes of the seizure of their
   firearms.
          Simply put, Mr. and Mrs. Arwady have not plausibly alleged facts that
   would support a waiver of sovereign immunity under 28 U.S.C. § 2680(c)(1).
   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding that “a complaint
   must contain sufficient factual matter, accepted as true” to state a plausible
   claim to relief).
                                      *        *         *
          For the reasons set forth above, the judgment of the district court is
   AFFIRMED.




   F. App’x 678, 680 (10th Cir. 2012); Bowens v. U.S. Dep’t of Just., 415 F. App’x 340, 343
   (3d Cir. 2011).




                                               7